Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of species (E.C7) in the reply filed on 9/20/2021 is acknowledged.
Claims 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/20/2021.
Claims 1-4, 16-20 are under consideration. 

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 7/23/2020; 10/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claims 1-4, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1-4, 16-20 as submitted 7/23/2020.
The method steps as recited in claim 1 are not clear. The claim does not appear to recite placement of insert within a vector, but recites “purifying the neo-antigen vector”. Further, the claim does not appear to recite a host cell culture or lysing steps, rather immediately recites “cell lysate”. Further, the claim recites “virus infectivity” without prior antecedent basis to a virus.
Further, as to claim 2, the claim recites “virion”. It is not clear what “virion … of a vector” is, as the claims do not previously refer to a virion or virus, rather just “virus infectivity”.
Further, as to claim 2 and as to claim 16, it is not clear how a neo-antigen is virus infective (“determining virus infectivity of the neo-antigen”).
Further as to claim 20, the claim recites “the glass surface”. There is insufficient antecedent basis for this limitation in the claim. Further, it is not clear what “mass accumulation” refers to. It is not clear if mass refers to cells, virus, or both.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4. Claims 1, 2, 3, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rooney et al. (WO2017173321)(See PTO-892: Notice of References Cited) in view of Zhang et al. (US20070172846)(See PTO-892: Notice of References Cited) and Hutchins et al. (U.S. Patent 6248514)(See PTO-892: Notice of References Cited).
See claims 1, 2, 3, 18, 19 as submitted 7/23/2020.
See also the 35 U.S.C. 112(b) rejection above.
Rooney et al. teaches: neoantigens (title); use of vector [0421](as recited in claim 1); cloning minigene (neoepitopes) into vector [0484-0488](as recited in claim 1); use of adenovirus vectors [0583]; transfection into host cell and cultivated for expression [0188]; wherein vectors express nucleotide sequences that encode the peptide of the invention [0338]; wherein recombinant adenoviruses effectively transfer and express genes in cells and tissues in vitro and in vivo, resulting in the expression of the transferred nucleic acids; the ability to infect quiescent cell expands their utility [0342]. As to obtained neoantigen (or neoepitope), such a product is interpreted as a product by process (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Rooney et al. does not teach: purification by passing lysate through ion exchange membrane; determining infectivity of the vector in a time period of less than 3 days.
Zhang et al. also teaches adenovirus vectors for gene therapy and delivery [0005]; production and purification of adenoviral vectors (title); methods for producing adenovirus compositions wherein host cells are grown and purified to provide adenovirus compositions (abstract); wherein adenoviruses are produced in culture; viruses are released in lysate [0009]; wherein cells are infected to produce viral yield and lysed [0027]; wherein adenovirus is isolated including purifying adenovirus from lysate by ion exchange chromatography, use of membrane [0031](as recited in claim 1).
Hutchins et al. teaches: recombinant virus wherein peptide can be encoded by exogenous gene; adenovirus (column 2, line 18-26); method for detecting adenovirus proteins including within 48 hours (as recited in claims 1, 18); quantitating any virus (column 4, line 36); including infecting cell line with vector particles and amplification of recombinant adenovirus constructs (column 4, lines 48-52)(interpreted as “incubating … with a cell” as recited in claim 2); wherein infectivity is measured by antibodies directed against a polypeptide expressed by the virus (column 4, line 53); ability of adenovirus to infect cells in suspension (column 13, line 46)(as recited in claim 3); using anti-adenovirus antibody for detecting expression of viral capsid proteins (column 16, line 11); including use of antibody labeled with fluorescent tag (column 1, line 60); including use of anti-hexon monoclonal antibody (column 12, line 55); staining, flow cytometry (column 10, lines 44-67).
One of ordinary skill in the art would have been motivated to use steps as taught by Zhang et al. and Hutchins et al. with the method as taught by Rooney et al. Rooney et al. teaches use of adenovirus vector for infectivity, and Zhang et al. and Hutchins et al., which also teach adenovirus for infectivity, teach the advantage of using additional methods known in the art for production, purification, and measuring of infectivity of adenovirus vectors for effectiveness.
As to claim 19, such time frames are considered to be those determined by routine optimization according to one of ordinary skill in the art in view of Rooney et al. in view of Zhang et al. and Hutchins et al. (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
One of ordinary skill in the art would have had a reasonable expectation of success for using steps as taught by Zhang et al. and Hutchins et al. with the method as taught by Rooney et al. There would have been a reasonable expectation of success given the underlying materials and methods (adenovirus infection as taught by Rooney et al., Hutchins et al. and Zhang et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

5. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rooney et al. in view of Zhang et al. and Hutchins et al. as applied to claims 1, 2, 3, 18, 19 above and further in view of Jones et al. (US20160076053)(See PTO-892: Notice of References Cited)
See claim 4 as submitted 7/23/2020.
See the teachings of Rooney et al. in view of Zhang et al. and Hutchins et al. above.
Rooney et al. in view of Zhang et al. and Hutchins et al. does not teach E.C7.
Jones et al. teaches: cell lines for propagating vectors, including E.C7 [0095].
One of ordinary skill in the art would have been motivated to use cell as taught by Jones et al. with the method as taught by Rooney et al. in view of Zhang et al. and Hutchins et al. Rooney et al. in view of Zhang et al. and Hutchins et al. teaches propagation of adenovirus and use of suspension cell, and Jones et al., which also teaches propagation of adenovirus and use of suspension cell, teaches such a cell (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using cell as taught by Jones et al. with the method as taught by Rooney et al. in view of Zhang et al. and Hutchins et al. There would have been a reasonable expectation of success given the underlying materials and methods (adenovirus infection as taught by Rooney et al. in view of Zhang et al. and Hutchins et al. and Jones et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

6. Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rooney et al. in view of Zhang et al. and Hutchins et al. as applied to claims 1, 2, 3, 18, 19 above and further in view of Jones et al. (cited above) and Fang et al. (US20100323902)(See PTO-892: Notice of References Cited).
See claims 16, 17 as submitted 7/23/2020.
See the teachings of Rooney et al. in view of Zhang et al. and Hutchins et al. above, including as to anti-hexon monoclonal antibody.
Rooney et al. in view of Zhang et al. and Hutchins et al. does not teach: E.C7; optical biosensor; glass.
See the teachings of Jones et al. above. 
Fang et al. teaches: measuring pathogen intrusion on live cell (abstract); direct and indirect methods to detect pathogen such as a virus and provide measure of pathogen’s impact on a cell sample [0002]; adenovirus infection [0115]; optical biosensor with live cell immobilized on surface [0039]; wherein biosensor includes glass [0128]; for suspension cells, bringing cells into contact with surface of biosensor with antibodies whose surface consists of reactive moieties (such as antibodies)[0136].
One of ordinary skill in the art would have been motivated to use components as taught by Jones et al. and Fang et al. with the method as taught by Rooney et al. in view of Zhang et al. and Hutchins et al. Rooney et al. in view of Zhang et al. and Hutchins et al. teaches propagation of adenovirus and use of suspension cell and use of antibody to detect moiety, and Jones et al. and Fang et al., which also teach propagation of adenovirus and use of suspension cell and use of antibody to detect moiety, teaches such a cell and the advantage of using biosensor methods known in the art to study viral infection (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using components as taught by Jones et al. and Fang et al. with the method as taught by Rooney et al. in view of Zhang et al. and Hutchins et al. There would have been a reasonable expectation of success given the underlying materials and methods (methods for measuring infection as taught by Rooney et al. in view of Zhang et al. and Hutchins et al. and Jones et al., Fang et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

7. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rooney et al. in view of Zhang et al. and Hutchins et al. as applied to claims 1, 2, 3, 18, 19 above and further in view of Fang et al. (cited above), and Petersen (“Strategies Using Bio-Layer Interferometry Biosensor Technology for Vaccine Research and Development,” Vol. 7(4): 1-15 (2017))(cited in applicant’s IDS submitted 7/23/2020).
See claim 20 as submitted 7/23/2020.
See also the 35 U.S.C. 112(b) rejection above.
See the teachings of Rooney et al. in view of Zhang et al. and Hutchins et al. above. It is noted that Rooney et al. teaches tumor vaccines [0003]; vaccine comprising at least one personalized neoantigen [0036].
Rooney et al. in view of Zhang et al. and Hutchins et al. does not teach measuring mass accumulation on the glass surface by BLI.
See the teachings of Fang et al. as to cells and glass biosensor.
Petersen teaches: vaccine research (abstract); biosensor technologies based on BLI (p. 1); including wherein biosensors are coated with molecules that allow for kinetics or quantitation measurements (p. 1); use of BLI for detailed information from binding kinetics; vaccine titer; concentration (p. 11).
One of ordinary skill in the art would have been motivated to use technology as taught by Fang et al. and Petersen with the method as taught by Rooney et al. in view of Zhang et al. and Hutchins et al. Rooney et al. in view of Zhang et al. and Hutchins et al. teaches use of vaccine, viral infection, and measuring viral infection, and Fang et al. and Petersen, which also teach use of vaccine, viral infection, and measuring viral infection, teaches the advantage of using BLI to get detailed information from binding kinetics; vaccine titer; concentration (p. 11).
One of ordinary skill in the art would have had a reasonable expectation of success for
using technology as taught by Fang et al. and Petersen with the method as taught by Rooney et al. in view of Zhang et al. and Hutchins et al. There would have been a reasonable expectation of success given the underlying materials and methods (methods for measuring infection as taught by Rooney et al. in view of Zhang et al. and Hutchins et al. and Fang et al. and Petersen) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
8. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648